IN THE SUPREME COURT OF THE STATE OF DELAWARE

  LUGENIA ANTHONY                       §
                                        §     No. 491, 2014
        Plaintiff Below,                §
        Appellant,                      §     Court Below:
                                        §
                                        §     Superior Court of the
               v.                       §     State of Delaware, in and for
                                        §     New Castle County
  ERIN BICKLEY and DIAMOND              §
  STATE PORT CORPORATION,               §
                                        §     C. A. No. N12A-12-006 ALR
        Defendants Below,               §
        Appellees.                      §

                           Submitted: April 15, 2015
                            Decided: April 20, 2015

  Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                  ORDER

        This 20th day of April 2015, the Court, having considered this matter

on the briefs of the parties, and having concluded that the same should be

affirmed on the basis of and for the reasons assigned by the Superior Court in

its Order of August 8, 2014;

        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment

of the Superior Court be, and the same hereby is, AFFIRMED.

                                        BY THE COURT:



                                        /s/ Karen L. Valihura
                                             Justice